DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 12/9/2020, the applicant has submitted an amendment, filed 4/2/2021, amending claims 1, 8, and 15, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Patangay et al. (US Patent 10,971,158) mandated by the latest amendments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented.
Page 8 just provides a broad overview of the latest amendments, the office action and the interview conducted on 4/1/2021 without any arguments.
On page 9, § A, it is argued why the prior art of record Beckhardt fails to teach the claim as amended and copied in that page.
For the latest amendments, Patangay et al. is used. So please visit the new office action for further details.

Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.
Page 10 with respect to the double patenting rejection, it is recited: “Applicant respectfully” “submits that the claims are distinct from ‘560 application, based at least in part on the amendments”.
Respectfully the latest amendments in the instant application claim 1 correspond identically to claim 5 of the co-pending application which is now patented as US Patent 10,867,604. Please visit the new office action to see how ODP is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt et al. (US 2018/0108351), and further in view of Patangay et al. (US Patent 10,971,158).



Regarding claim 1, Beckhardt et al. do teach a method (Title, Abstract)
comprising:
detecting sound via a microphone array of a first playback device (¶ 0019 lines 11+ referring to Fig. 5: “The NMD may include a microphone to detect voice input. An NMD may be, for example, a SONOS playback device” (e.g. “NMD” “512” (a first playback device out of 3 “NMD’s” (a microphone array for detecting sound));
analyzing, via a first wake-word engine of the first playback device, the detected sound, the first wake-word engine configured to detect a first wake word ( ¶ 0020 lines 1+: “The voice input from the user may be composed of a wakeword followed by a voice command” (a detected sound by) “The wakeword may indicate to the NMD that voice input in the form of the voice command”; ¶ 0112 lines 2+: “The wakeword identifier 802” (a first wakeword engine embedded e.g. inside “NMD” “512”) “may indicate which wakeword the NMD detected” (to detect a wakeword by the “NMD” “512” (the first playback device); example “wake-word” (a first wake word such as “Alexa” (¶ 0022 line 3)));
transmitting data associated with the detected sound from the first playback device to a second playback device over a local area network (¶ 0024 lines 1+: “the 
analyzing, via a second wake-word engine of the second playback device, the transmitted data associated with the detected sound (¶ 0025 lines 1+: “If the NMD receives an arbitration message” (e.g. if any “NMD” other than “512” (a second playback device and its associated “wakeword identifier” (wake-word engine)) “the NMD may determine whether it wins the arbitration” (performing an analysis of the transmitted “arbitration” (data associated with the detected sound));
identifying that the detected sound contains either (i) a first wake word based on the analysis via the first wake-word engine (¶ 0025 lines 3+: “The NMD may win the arbitration if the measure of confidence of the wakeword detected is greater than that by the other NMD” (if the sender “NMD” (i.e., “512” (the first wake-word engine)) wins the arbitration, it identifies the “wake-word” (a first wake word such as “Alexa” (¶ 0022 line 3)) as what it had received))
or (ii) a second wake word based on the analysis via the second wake-word engine (¶ 0025 lines 3+: “The NMD may win the arbitration if the measure of confidence of the wakeword detected is greater than that by the other NMD” (if “NMD” “512” loses the “arbitration”, then any of the other two “NMD” that wins it (a second wake-word 
and based on the identification, transmitting sound data corresponding to the detected sound over a wide area network to a remote computing device associated with a particular voice assistant service (¶ 0027 lines 5+: “If the NMD continues to win arbitration” (based on the identification) “then the NMD may send the received voice command to the cloud-based computing device” (transmitting the sound data corresponding to the detected sound to a remote wide area network device associated with e.g. “Sonos” and/or “Google” (voice assistant service) associated with the detected wakeword)).
Beckhardt et al. do not specifically disclose:
The second wake-word engine being different from the first wake-word engine and being configured to detect a second wake word different from the first wake word.
Pantangay et al. do teach:
The second wake-word engine being different from the first wake-word engine and being configured to detect a second wake word different from the first wake word( Col. 1 lines 47+: “The wake word recognition system sends the received wake word to a set of wake word engines, where each wake word engine” (e.g. a first and/or a second wake word engine) “is associated with a particular wake word” (is configured to detect a “particular” (e.g. a first and/or second different from the first) wakeword); i.e., Col. 2 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “wake word recognition system” of Patangay et al. into the “wakeword identifier[s]” of Beckhardt et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Beckhardt et al. to only “send [a] service request to the assistant associated with the selected wake word engine” by “block[ing] the remainder of wake word engines from receiving additional  wake words” as disclosed in Patangay et al. Col. 1 lines 55-58, and thus avoid unnecessary data transmissions which could slow down all the processes.

Regarding claim 2, Beckhardt et al. do teach the method of claim 1, wherein the sound data further contains a voice utterance (¶ 0020 lines 1-2: “The voice input” (the sound data) “from the user may be composed of a wakeword followed by a voice command” (contains a voice utterance)), 
and wherein the method further comprises:
nd column lines 2+: “The cloud based computing device may perform voice recognition on the voice command. For example, the cloud-based computing device may convert the voice command to text, interpret the text, and then formulate a response based on the text. If the voice command” (based on the voice utterance) “is a request for information, then the response” (at least one message generated and sent to be) “may be the requested information sent to the NMD” (received at the playback device that won the “arbitration” (e.g. the first and/or the second playback device)) “in the form of text and converted to a voice response that is audibly played back” (as a playback command)); and
playing back, via at least one of the first playback device and the second playback device, audio content based on the playback command (¶ 0027 2nd column lines 8+: “requested information sent to the NMD” (received at the playback device that won the “arbitration” (e.g. the first and/or the second playback device)) “in the form of text and converted to a voice response that is audibly played back” (the playback command which is audibly played back)).



Regarding claim 4, Beckhardt et al. do teach the method of claim 1, wherein:
the microphone array comprises a plurality of individual microphones (The microphone array “NMD” “512”, “514” and “516” in Fig. 5 comprises of at least 3 microphones),
the first playback device comprises a voice processor configured to receive portions of the detected sound from respective ones of the individual microphones (¶ 0020 lines 1-2: “The voice input” (the sound data) “from the user may be composed of a wakeword followed by a voice command” (comprises of “wakeword” (one portion) and the “voice command” (a second portion) received by each “NMD” (voice processor associated with each microphone)), 

the method comprises processing, via the voice processor, one or more of the portions of the detected sound to produce the data associated with the detected sound that is transmitted to the second playback device (¶ 0024 sentence 1: “the NMD may generate a message also referred to herein an arbitration message which is sent to other NMDs” “The arbitration message may include one or more of the identifier of the wakeword which was received by the NMD” (the “NMD” (the voice processor) obtains the “arbitration” (the data associated with the detected sound) by processing the “wakeword” (at least one of the portions of the detected sound); this “arbitration” is then “sen[t]” “to other NMDs” (e.g. transmitted to the second playback device)).

Regarding claim 6, Beckhardt et al. do teach the method of claim 4, further comprising spatially processing, via the voice processor, the detected sound based on one or more of the portions of the detected sound (¶ 0089 sentence before last: “The microphone array 606 may further be arranged to capture location information of an audio source (e.g., voice, audible sound) and/or to assist in filtering background noise” (doing a spatial processing of the detected sound based at least one the “wakeword”(one or more portions of the detected sound (¶ 0109)) , 
wherein analyzing the detected sound via the first wake-word engine comprises analyzing the spatially processed detected sound (¶ 0109: “In some embodiments, the 

Regarding claim 7, Beckhardt et al. do teach the method of claim 1, further comprising:
playing back, via the first playback device, audio content ( ¶ 0022 lines 6-7: “The NMD may also be playing back audio content” (playing back an audio content) “when the wakeword is detected” (when the command is uttered)) ; 
and
producing, via the first playback device, at least one reference signal based on the audio content, wherein the data associated with the detected sound that is transmitted to the second playback device comprises data that is based on the at least one reference signal (¶ 0113 sentence 1: “Optionally, the arbitration message” (the data 

Regarding claim 8, Beckhardt et al. do teach a system (Title, Abstract), comprising:
a first playback device comprising: 
one or more processors; a microphone array; and a first computer-readable medium storing instructions that, when executed by the one or more processors, cause the first device to perform first operations (¶ 0035: “FIG. 2 shows a functional block diagram of an example playback device 200” (e.g., the first playback device) “that may be configured to be one or more of the playback devices 102-124 of the media playback system 100 of FIG. 1. The playback device 200 may include a processor 202” (comprising one or more processors) “software components 204” (instructions being stored on) “memory 206” (a first computer readable medium) “audio processing components 208, audio amplifier(s) 210, speaker(s) 212, a network interface 214 including wireless interface(s) 216 and wired interface(s) 218, and microphone(s) 220” (a microphone array)) 
the first operations comprising:

analyzing, via a first wake-word engine of the first playback device, the detected sound, the first wake-word engine configured to detect a first wake word (¶ 0020 lines 1+: “The voice input from the user may be composed of a wakeword followed by a voice command” (a detected sound by) “The wakeword may indicate to the NMD that voice input in the form of the voice command”; ¶ 0112 lines 2+: “The wakeword identifier 802” (a first wakeword engine embedded e.g. inside “NMD” “512”) “may indicate which wakeword the NMD detected” (to detect a wakeword by the “NMD” “512” (the first playback device); example “wake-word” (a first wake word such as “Alexa” (¶ 0022 line 3) ); and
transmitting data associated with the detected sound from the first playback device to a second playback device over a local area network (¶ 0024 lines 1+: “the NMD” (e.g. “512” (first playback device)) “may generate a message also referred to herein as arbitration message which is sent” (transmits “arbitration” (data associated with the detected sound)) “to other NMD’s” (to a second “NMD” (second playback device) “e.g. in a household” (in a local area network)); 

the second operations comprising:
analyzing, via a second wake-word engine of the second playback device, the transmitted data associated with the detected sound (¶ 0025 lines 1+: “If the NMD receives an arbitration message” (e.g. if any “NMD” other than “512” (a second playback device and its associated “wakeword identifier” (wake-word engine)) “the NMD may determine whether it wins the arbitration” (performing an analysis of the transmitted “arbitration” (data associated with the detected sound)); 
identifying that the detected sound contains the second wake word based on the analysis via the second wake-word engine (¶ 0025 lines 3+: “The NMD may win the 
and based on the identification, transmitting sound data corresponding to the detected sound over a wide area network to a remote computing device associated with a particular voice assistant service (¶ 0027 lines 5+: “If the NMD continues to win arbitration” (based on the identification) “then the NMD may send the received voice command to the cloud-based computing device” (transmitting the sound data corresponding to the detected sound to a remote wide area network device associated with e.g. “Sonos” and/or “Google” (voice assistant service) associated with the detected wakeword)).
Beckhardt et al. do not specifically disclose:
The second wake-word engine being different from the first wake-word engine and being configured to detect a second wake word different from the first wake word.
Pantangay et al. do teach:
The second wake-word engine being different from the first wake-word engine and being configured to detect a second wake word different from the first wake word( Col. 1 lines 47+: “The wake word recognition system sends the received wake word to a set of wake word engines, where each wake word engine” (e.g. a first and/or a second 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “wake word recognition system” of Patangay et al. into the “wakeword identifier[s]” of Beckhardt et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Beckhardt et al. to only “send [a] service request to the assistant associated with the selected wake word engine” by “block[ing] the remainder of wake word engines from receiving additional  wake words” as disclosed in Patangay et al. Col. 1 lines 55-58, and thus avoid unnecessary data transmissions which could slow down all the processes.

Regarding claim 9, Beckhardt et al. do teach the system of claim 8, wherein the sound data further contains a voice utterance (¶ 0020 lines 1-2: “The voice input” (the sound data) “from the user may be composed of a wakeword followed by a voice command” (contains a voice utterance)), 

the second operations further comprise receiving at least one message from the remote the remote computing device, wherein the message comprises a playback command, and wherein the playback command is based on the voice utterance (¶ 0027 2nd column lines 2+: “The cloud based computing device may perform voice recognition on the voice command. For example, the cloud-based computing device may convert the voice command to text, interpret the text, and then formulate a response based on the text. If the voice command” (based on the voice utterance) “is a request for information, then the response” (at least one message generated and sent to be) “may be the requested information sent to the NMD” (received at the playback device that won the “arbitration” (e.g. the second playback device (second operations))) “in the form of text and converted to a voice response that is audibly played back” (as a playback command)); and
the first operations further comprise playing back audio content based on the playback command (¶ 0027 2nd column lines 8+: “requested information sent to the NMD” (received at the playback device that won the “arbitration” (e.g. the first playback device (first operations))) “in the form of text and converted to a voice response that is audibly played back” (the playback command which is audibly played back)).



Regarding claim 11, Beckhardt et al. do teach the system of claim 8, wherein:
the microphone array comprises a plurality of individual microphones (The microphone array “NMD” “512”, “514” and “516” in Fig. 5 comprises of 3 microphones),
the first playback device comprises a voice processor configured to receive portions of the detected sound from respective ones of the individual microphones (¶ 0020 lines 1-2: “The voice input” (the sound data) “from the user may be composed of a wakeword followed by a voice command”(comprises of “wakeword” (one portion) and the “voice command” (a second portion) received by each “NMD” (voice processor associated with each microphone)), 
and


Regarding claim 13, Beckhardt et al. do teach the system of claim 11, wherein the first operations further comprise spatially processing, via the voice processor, the detected sound based on one or more of the portions of the detected sound (¶ 0089 sentence before last: “The microphone array 606 may further be arranged to capture location information of an audio source (e.g., voice, audible sound) and/or to assist in filtering background noise” (doing a spatial processing of the detected sound based at least one the “wakeword”(one or more portions of the detected sound (¶ 0109)) , 
And wherein analyzing the detected sound via the first wake-word engine comprises analyzing the spatially processed detected sound (¶ 0109: “In some embodiments, the measure of confidence may be indicative of this correlation. The 

Regarding claim 14, Beckhardt et al. do teach the system of claim 11, wherein the first operations further comprise:
playing back, via the first playback device, audio content ( ¶ 0022 lines 6-7: “The NMD may also be playing back audio content” (playing back an audio content) “when the wakeword is detected” (when the command is uttered)) ; 
and
producing, via the first playback device, at least one reference signal based on the audio content, wherein the data associated with the detected sound that is transmitted to the second playback device comprises data that is based on the at least one reference signal (¶ 0113 sentence 1: “Optionally, the arbitration message” (the data 

Regarding claim 15, Beckhardt et al. do teach a plurality of non-transitory computer-readable media storing instructions for distributed wake-word detection (Title, Abstract), comprising:
a first computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform first operations (¶ 0035: “FIG. 2 shows a functional block diagram of an example playback device 200” (e.g., the first playback device) “that may be configured to be one or more of the playback devices 102-124 of the media playback system 100 of FIG. 1. The playback device 200 may include a processor 202” (comprising one or more processors) “software components 204” (instructions being stored on) “memory 206” (a first computer readable medium) “audio processing components 208, audio amplifier(s) 210, speaker(s) 212, a network interface 214 including wireless interface(s) 216 and wired interface(s) 218, and microphone(s) 220” (a microphone array)) 
the first operations comprising:
detecting sound via the microphone array (¶ 0019 lines 11+ referring to Fig. 5: “The NMD may include a microphone to detect voice input. An NMD may be, for 
analyzing, via a first wake-word engine of the first playback device, the detected sound, , the first wake-word engine configured to detect a first wake word  (¶ 0020 lines 1+: “The voice input from the user may be composed of a wakeword followed by a voice command” (a detected sound by) “The wakeword may indicate to the NMD that voice input in the form of the voice command”; ¶ 0112 lines 2+: “The wakeword identifier 802” (a first wakeword engine embedded e.g. inside “NMD” “512”) “may indicate which wakeword the NMD detected” (to detect a wakeword by the “NMD” “512” (the first playback device); example “wake-word” (a first wake word such as “Alexa” (¶ 0022 line 3) ); and
transmitting data associated with the detected sound from the first playback device to a second playback device over a local area network (¶ 0024 lines 1+: “the NMD” (e.g. “512” (first playback device)) “may generate a message also referred to herein as arbitration message which is sent” (transmits “arbitration” (data associated with the detected sound)) “to other NMD’s” (to a second “NMD” (second playback device) “e.g. in a household” (in a local area network)); 
a second computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform second operations ((¶ 0035: “FIG. 2 shows a functional block diagram of an example playback 
the second operations comprising:
analyzing, via a second wake-word engine of the second playback device, the transmitted data associated with the detected sound (¶ 0025 lines 1+: “If the NMD receives an arbitration message” (e.g. if any “NMD” other than “512” (a second playback device and its associated “wakeword identifier” (wake-word engine)) “the NMD may determine whether it wins the arbitration” (performing an analysis of the transmitted “arbitration” (data associated with the detected sound)); 
identifying that the detected sound contains the second wake word based on the analysis via the second wake-word engine (¶ 0025 lines 3+: “The NMD may win the arbitration if the measure of confidence of the wakeword detected is greater than that by the other NMD” (if “NMD” “512” loses the “arbitration”, then any of the other two “NMD” that wins it (a second wake-word engine), it identifies the “wake-word” (e.g. a second wake word such as “Hey Sono” (¶ 0022 line 4) as what it had received)); 

Beckhardt et al. do not specifically disclose:
The second wake-word engine being different from the first wake-word engine and being configured to detect a second wake word different from the first wake word.
Pantangay et al. do teach:
The second wake-word engine being different from the first wake-word engine and being configured to detect a second wake word different from the first wake word( Col. 1 lines 47+: “The wake word recognition system sends the received wake word to a set of wake word engines, where each wake word engine” (e.g. a first and/or a second wake word engine) “is associated with a particular wake word” (is configured to detect a “particular” (e.g. a first and/or second different from the first) wakeword); i.e., Col. 2 lines 53+: “wake word engines” “used to identify phonetic or verbal input from a user, or” “wake words” “Each wake word engine” “is associated with a respective wake word 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the “wake word recognition system” of Patangay et al. into the “wakeword identifier[s]” of Beckhardt et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Beckhardt et al. to only “send [a] service request to the assistant associated with the selected wake word engine” by “block[ing] the remainder of wake word engines from receiving additional  wake words” as disclosed in Patangay et al. Col. 1 lines 55-58, and thus avoid unnecessary data transmissions which could slow down all the processes.

Regarding claim 16, Beckhardt et al. do teach the plurality of non-transitory computer-readable media of claim 15, wherein the sound data further contains a voice utterance (¶ 0020 lines 1-2: “The voice input” (the sound data) “from the user may be composed of a wakeword followed by a voice command” (contains a voice utterance)), 
and wherein:
the second operations further comprise receiving at least one message from the remote the remote computing device, wherein the message comprises a playback command, and wherein the playback command is based on the voice utterance (¶ 0027 nd column lines 2+: “The cloud based computing device may perform voice recognition on the voice command. For example, the cloud-based computing device may convert the voice command to text, interpret the text, and then formulate a response based on the text. If the voice command” (based on the voice utterance) “is a request for information, then the response” (at least one message generated and sent to be) “may be the requested information sent to the NMD” (received at the playback device that won the “arbitration” (e.g. the second playback device (second operations))) “in the form of text and converted to a voice response that is audibly played back” (as a playback command)); and
the first operations further comprise playing back audio content based on the playback command (¶ 0027 2nd column lines 8+: “requested information sent to the NMD” (received at the playback device that won the “arbitration” (e.g. the first playback device (first operations))) “in the form of text and converted to a voice response that is audibly played back” (the playback command which is audibly played back)).

Regarding claim 17, Beckhardt et al. do teach the plurality of non-transitory computer-readable media of claim 15, wherein  identifying the second wake word is (i) based on the transmitted data associated with the detected sound and (ii) without detecting the sound via the second playback device (¶ 0025 lines 1+: “If the NMD receives an arbitration message the NMD may determine whether it wins the 

Regarding claim 18, Beckhardt et al. do teach the plurality of non-transitory computer-readable media of claim 15, wherein:
the microphone array comprises a plurality of individual microphones (The microphone array “NMD” “512”, “514” and “516” in Fig. 5 comprises of at least 3 microphones),
the first playback device comprises a voice processor configured to receive portions of the detected sound from respective ones of the individual microphones (¶ 0020 lines 1-2: “The voice input” (the sound data) “from the user may be composed of a wakeword followed by a voice command”(comprises of “wakeword” (one portion) and the “voice command” (a second portion) received by each “NMD” (voice processor associated with each microphone)), 
and
the first operations comprise processing, via the voice processor, one or more of the portions of the detected sound to produce the data associated with the detected sound that is transmitted to the second playback device (¶ 0024 sentence 1: “the NMD 

Regarding claim 20, Beckhardt et al. do teach the plurality of non-transitory media of claim 18, wherein the first operations further comprise spatially processing, via the voice processor, the detected sound based on one or more of the portions of the detected sound (¶ 0089 sentence before last: “The microphone array 606 may further be arranged to capture location information of an audio source (e.g., voice, audible sound) and/or to assist in filtering background noise” (doing a spatial processing of the detected sound based at least one the “wakeword”(one or more portions of the detected sound (¶ 0109)) , 
And wherein analyzing the detected sound via the first wake-word engine comprises analyzing the spatially processed detected sound (¶ 0109: “In some embodiments, the measure of confidence may be indicative of this correlation. The measure of confidence might be, for example, a number from 0 to 1 or 0 to 100. For example, a detection with no background noise may receive a value of 1 (in the 0 to 1 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckhardt et al. in view of Patangay et al. , and further in view of Wilberding (US Patent 10,115,400).
Regarding claim 5, Beckhardt et al. in view of Patangay et al. do not specifically disclose the method of claim 4, wherein processing the one or more portions of the detected sound comprises processing fewer than all of the portions of the detected sound.

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capability of predicting “wakeword” based on the “zone” of Wilberding into the “listening zones” of Beckhardt et al. in Beckhardt et al. in view of Patangay et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable a user to achieve triggering a smart voice assistant without the need of uttering any wakewords but rather by just uttering a command.

Regarding claim 12, Beckhardt et al. in view of Patangay et al. do not specifically disclose the system of claim 11, wherein processing the one or more portions of the detected sound comprises processing fewer than all of the portions of the detected sound.

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capability of predicting “wakeword” based on the “zone” of Wilberding into the “listening zones” of Beckhardt et al. in Beckhardt et al. in view of Patangay et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable a user to achieve triggering a smart voice assistant without the need of uttering any wakewords but rather by just uttering a command.

Regarding claim 19, Beckhardt et al. in view of Patangay et al.  do not specifically disclose the plurality of non-transitory computer-readable media of claim 18, wherein processing the one or more portions of the detected sound comprises processing fewer than all of the portions of the detected sound.

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capability of predicting “wakeword” based on the “zone” of Wilberding into the “listening zones” of Beckhardt et al. in Beckhardt et al. in view of Patangay et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable a user to achieve triggering a smart voice assistant without the need of uttering any wakewords but rather by just uttering a command.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims (1+2), (8+9), (15+16) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1+5), (8+12), 15 of U.S. Patent No. 10,867,605:


16/271,550
1. A method comprising: 
detecting sound via a microphone array of a first playback device; 
analyzing, via a first wake-word engine of the first playback device, the detected sound; 

analyzing, via a second wake-word engine of the second playback device, the transmitted data associated with the detected sound; identifying that the detected sound contains either (i) a first wake word based on the analysis via the first wake-word engine or (ii) a second wake word based on the analysis via the second wake-word engine; 
and based on the identification, transmitting sound data corresponding to the detected sound over a wide area network to a remote computing device associated with a particular voice assistant service. 



Claim 1 amendment: the second wake-word engine being different from the first wake-word engine and being configured to detect a second wake word different from the first wake word.




1. A method comprising: 
detecting sound via a microphone array of a first playback device; 




analyzing, via a wake word engine of the second playback device, the transmitted data associated with the detected sound for identification of a wake word; identifying that the detected sound contains the wake word based on the analysis via the wake word engine; 


based on the identification, transmitting sound data corresponding to the detected sound from the second playback device to a remote computing device over a wide area network, wherein the remote computing device is associated with a particular voice assistant service; 



receiving via the second playback device a response from the remote computing device, wherein the response is based on the detected sound;
 transmitting a message from the second playback device to the first playback device over the local area network, wherein the message is based on the response from the remote computing device and includes instructions to perform an action; and performing the action via the first playback device. 
5. The method of claim 4, wherein the wake word is a second wake word, and wherein the wake word engine of the first playback device is configured to detect a 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Art Unit 2657
June 4th 2021.